J-A17031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ERIC B. GREENBERG,                                 IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                             Appellee
                       v.

HARVEY PENNINGTON, LTD.,

                             Appellant
                       v.

JOHN F.X. MONAGHAN,

                             Appellee                   No. 3801 EDA 2016


               Appeal from the Order Entered November 15, 2016
                in the Court of Common Pleas of Chester County
                        Civil Division at No.: 2015-08865


BEFORE: GANTMAN, P.J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED SEPTEMBER 19, 2017

        Appellant, Harvey Pennington, LTD., appeals from the order of

November 15, 2016, which granted the motion of Appellee, John F.X.

Monaghan, for coordination. For the reasons discussed below, we affirm.1

        We take the underlying facts and procedural history in this matter

from the trial court’s February 2, 2017 opinion and our independent review

of the certified record. On November 6, 2015, Appellee Eric B. Greenberg,


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Appellee, Eric B. Greenberg, has not filed a brief in this appeal.
J-A17031-17


an attorney, filed the instant action in the Court of Common Pleas of Chester

County against Appellant, a law firm.     (See Chester County Complaint,

11/06/15, at 1). In the complaint, Appellee Greenberg sought an accounting

and damages for breach of contract and unjust enrichment. (See id. at 3-

4). He alleged that in January 2007, he entered into a written agreement

for compensation with Appellant, which included a percentage of all fees paid

to Appellant by certain insurance companies or self-insured organizations.

(See id. at 1-3). Appellee Greenberg claimed that Appellant has paid the

hourly portion of his salary but refused to keep current in its percentage

payments and has not paid them since January 2012. (See id. at 3).

      On December 2, 2015, Appellant filed a joinder complaint against

Appellee Monaghan and, on December 4, 2015, Appellant filed an answer

and new matter to Appellee Greenberg’s complaint.        In both, Appellant

alleged that Appellee Monaghan controlled the revenue of Appellant’s

medical malpractice group (to which Appellee Greenberg belonged) and

made all decisions about how the revenues should be allocated and

distributed.   (See Joinder Complaint, 12/02/15, at 2-6; see Answer with

New Matter, 12/04/15, at 3, 5, 10-12).      Specifically, Appellant contends

that, in 2014, the Court of Common Pleas of Berks County found Appellee

Monaghan in contempt and that he diverted funds that should have been

used to pay obligations of his practice group (including payments to Appellee




                                    -2-
J-A17031-17


Greenberg) to pay the costs of defending the contempt action. (See Joinder

Complaint, at 2-6, see Answer with New Matter, at 10-12).

        In September 2015, Appellee Monaghan and his team left Appellant

and moved to another law firm. (See Answer with New Matter, at 8, 15;

Philadelphia County Complaint, 8/05/16, at 5).           On August 5, 2016,

Appellant filed an action against Appellee Monaghan in the Court of Common

Pleas of Philadelphia County.     This action related to Appellee Monaghan’s

handling of the contempt citation. (See Philadelphia County Complaint, at

2-6).

        On September 9, 2016, Appellee Monaghan filed the motion for

coordination seeking to coordinate the Philadelphia and Chester County

actions in Chester County. On November 15, 2016, the trial court granted

the motion. The instant, timely appeal followed. On December 14, 2016,

the trial court ordered Appellant to file a concise statement of errors

complained of on appeal.       See Pa.R.A.P. 1925(b).    On January 3, 2017,

Appellant filed a timely Rule 1925(b) statement.      See id. On February 2,

2017, the trial court filed an opinion. See Pa.R.A.P. 1925(a).

        On appeal, Appellant raises the following questions for our review.

               1. Did the [t]rial [c]ourt err and abuse its discretion in
        granting the [m]otion to [c]oordinate the Chester County
        [a]ction with the Philadelphia County [a]ction since no common
        question of law or fact predominates both actions and is
        significant to their resolution?

              2. Did the [t]rial [c]ourt err and abuse its discretion in
        granting the [m]otion to [c]oordinate the Chester County

                                      -3-
J-A17031-17


      [a]ction with the Philadelphia County [a]ction since coordination
      of both actions is not a fair and efficient method of adjudicating
      either controversy, a collection action by [Appellee Greenberg]
      against [Appellant] and a[n] indemnification and contribution
      action by [Appellant] against [Appellee Monaghan] pending in
      Chester County, and the Philadelphia County Action, which
      [Appellant] brought against its former employee, [Appellee
      Monaghan], for fraud in the inducement, breach of fiduciary and
      equitable duties owed to the firm, and unjust enrichment?

             3. Did the [t]rial [c]ourt err and abuse its discretion in
      granting the [m]otion to [c]oordinate the Chester County
      [a]ction with the Philadelphia County [a]ction since the law and
      the facts which support the claims and defenses in the Chester
      County Action, a collection action by [Appellee Greenberg]
      against [Appellant] and an indemnification and contribution
      action by [Appellant] against [Appellee Monaghan], are not
      predominately and significantly the same as those which support
      the claims and defenses in the Philadelphia County Action filed
      by [Appellant] against [Appellee Monaghan] for fraud in the
      inducement, breach of fiduciary and equitable duties owed to the
      firm, and unjust enrichment?

            4. Did the [t]rial [c]ourt err and abuse its discretion in
      granting the [m]otion to [c]oordinate since coordination of both
      actions will not promote settlement of either action?

             5. Did the [t]rial [c]ourt err and abuse its discretion in
      granting the [m]otion to [c]oordinate the Chester County
      [a]ction and the Philadelphia County [a]ction in Chester County
      rather than in Philadelphia County because neither action has
      any connection to Chester County?

(Appellant’s Brief, at 4).

      Before we may consider the issues raised by Appellant, we must

determine whether the order before us is appealable. Although none of the

parties   questioned   the   appealability   of   the   order,   it   implicates   our

jurisdiction, and therefore, “this Court has the power to inquire at any time,




                                      -4-
J-A17031-17


sua sponte, whether an order is appealable.”          Estate of Considine v.

Wachovia Bank, 966 A.2d 1148, 1151 (Pa. Super. 2009) (citation omitted).

      This Court has found that an order granting a motion to coordinate

actions pursuant to Pa.R.C.P. 213.1 is an interlocutory order appealable as

of right pursuant to Pa.R.A.P. 311(c). See Pennsylvania Manufacturers’

Ass’n. Ins. Co. v. Pennsylvania State University, 63 A.3d 792, 793 n.1

(Pa. Super. 2013).      Pennsylvania Rule of Appellate Procedure 311(c)

provides,

      [a]n appeal may be taken as of right from an order in a civil
      action or proceeding changing venue, transferring the matter to
      another court of coordinate jurisdiction, or declining to proceed
      in the matter on the basis of forum non conveniens or analogous
      principles.

Pa.R.A.P. 311(c).     Generally, when a trial court grants a motion to

coordinate actions, it also, concomitantly orders the transfer of the case

from the foreign county to the county in which the actions will be

coordinated. See Pennsylvania Manufacturers’ Ass’n. Ins. Co., supra

at 793 (granting coordination of actions in Philadelphia County and

transferring Centre County case to Philadelphia County). Therefore, because

the trial court did so here, (see Order, 11/15/16, at unnumbered page 1),

the order is appealable under Rule 311(c) since it “tranferr[ed] the matter of

another court of coordinate jurisdiction.” Pa.R.A.P. 311(c). Accordingly, we

will address the merits of Appellant’s contentions.




                                     -5-
J-A17031-17


       In the instant matter, all of Appellant’s issues address elements of the

trial court’s decision to grant the motion for coordination, therefore, we will

address them together.2 Our standard of review is settled. “We review an

order coordinating actions for abuse of discretion by the trial court.”

Pennsylvania Manufacturers' Ass'n Ins. Co., supra at 794. Further, we

have stated:

       Where the record provides a sufficient basis to justify the order
       of coordination, no abuse of discretion exists. Whether we would
       have reached the same conclusion is immaterial. In exercising
       its discretion, the trial court should receive guidance not only
       from the enumerated [Pennsylvania Rule of Civil Procedure
       213.1(c)] criteria . . . but also from the explanatory comment to
       Rule 213.1(c), which explains that the ultimate determination
       that the court must make is whether coordination is a fair and
       efficient method of adjudicating the controversy.

Washington v. FedEx Ground Package Sys., 995 A.2d 1271, 1277 (Pa.

Super. 2010) (citations and quotation marks omitted).

       Pennsylvania Rule of Civil Procedure 213.1 governs the coordination of

actions filed in different counties. It provides, in pertinent part:

       (a) In actions pending in different counties which involve a
       common question of law or fact or which arise from the same
____________________________________________


2
  Despite raising five questions in its statement of the questions involved,
Appellant divides its argument into only three sections, contrary to our rules
of appellate procedure. (See Appellant’s Brief, at 17-23); see also
Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as
there are questions to be argued[.]”). Nonetheless, we will address its
issues because this discrepancy does not hamper our review. See Donahue
v. Fed. Express Corp., 753 A.2d 238, 241 n.3 (Pa. Super. 2000).




                                           -6-
J-A17031-17


       transaction or occurrence, any party, with notice to all other
       parties, may file a motion requesting the court in which a
       complaint was first filed to order coordination of the actions.
       Any party may file an answer to the motion and the court may
       hold a hearing.

                                       *       *   *

       (c) In determining whether to order coordination and which
       location is appropriate for the coordinated proceedings, the court
       shall consider, among other matters:

              (1) whether the common question of fact or law is
              predominating and significant to the litigation;

              (2) the convenience of the parties, witnesses and
              counsel;

              (3) whether coordination will result in unreasonable
              delay or expense to a party or otherwise prejudice a
              party in an action which would be subject to
              coordination;

              (4) the efficient utilization of judicial facilities and
              personnel and the just and efficient conduct of the
              actions;

              (5) the disadvantages of duplicative and inconsistent
              rulings, orders or judgments;

              (6) the likelihood of settlement of the actions without
              further litigation should coordination be denied.

Pa.R.C.P. 213.1(a), (c).

       In the instant matter, with respect to the first factor, 3 Appellant admits

that there is a “relationship” between the instant matter and the Philadelphia

____________________________________________


3
  “[W]hether the common question of fact or law is predominating and
significant to the litigation.” Pa.R.C.P. 213.1(c)(1).



                                           -7-
J-A17031-17


County Case. (Appellant’s Brief, at 19). However, Appellant maintains that

the   instant   matter   is   essentially   an   “accounting   action,”   while   the

Philadelphia County Case “arises from [Appellee] Monaghan’s misconduct in

conducting his relationship with [Appellant].”           (Id. at 20).      Appellee

Monaghan disagrees stating, “[t]here are common questions concerning the

cash flow at [Appellant], who had the authority to direct revenue, and what

factors other than the written contracts played a role in [Appellee]

Greenberg’s compensation by [Appellant].” (Appellee Monaghan’s Brief, at

13). In resolving this factor in favor of Appellee Monaghan, the trial court

stated:

            As described above, a major issue in both actions is
      [Appellee Monaghan’s] use of [Appellant’s] revenue stream to
      pay for the defense of his contempt citation in the [Berks
      County] action. [Appellee Monaghan’s] “diversion” of funds for
      that purpose is the basis of [Appellant’s] defense in the instant
      action, its [j]oinder [c]omplaint in the instant action and is also
      the basis of the Philadelphia [a]ction. . . .

(Trial Court Opinion, 2/02/17, at 3).

      Having thoroughly reviewed the record, we see no abuse of discretion

on the part of the trial court. As discussed above, at the heart of both cases

is the issue of Appellee Monaghan’s ability to control the revenue streams of

Appellant and his alleged decision to divert funds from paying Appellant’s

expenses, including the payments of the percentage fees to Appellee

Greenberg, to defending the Berks County action. This is sufficient to justify

the grant of the motion for coordination. See Abrams v. Uchitel, 806 A.2d


                                        -8-
J-A17031-17


1, 7 (Pa. Super. 2002) (finding no abuse of discretion in granting

coordination despite lack of identity of all parties in all cases where same

parties were involved in same transactions in both cases); see also

Wohlsen/Crow v. Pettinato Assoc. Con. & Eng., Inc., 666 A.2d 701,

704 (Pa. Super. 1995) (affirming coordination of five secondary cases with

primary case, despite differing theories of recovery, where all cases involved

contract to build prison).

       With respect to the second factor,4 Appellant argues that the trial court

should have coordinated the action in Philadelphia rather than Chester

County, as Philadelphia County is more convenient for Appellant and its

witnesses. (See Appellant’s Brief, at 22-23). However, Appellant does not

argue that Chester County is an inconvenient forum, but rather that the

action has no connection to Chester County.       (See id.).   Despite this, we

note that Appellant did not file preliminary objections challenging venue in

Chester County, instead filing an answer and new matter and a joinder

complaint.

       We have stated that, “[t]he choice of venue, like the decision to

coordinate, is left to the sound discretion of the trial court, and we will not

reverse absent an abuse of that discretion.”       Wohlsen/Crow, supra at

704. Here, we discern no abuse of discretion.      Appellant did not object to
____________________________________________


4
  “[T]he convenience of the parties, witnesses and counsel.”          Pa.R.C.P.
213.1(c)(2).



                                           -9-
J-A17031-17


venue in Chester County in the first instance, and has failed to point to any

specific factor that would make it inconvenient for the parties, witnesses and

counsel.     (See Appellant’s Brief, at 22-23); see also Pennsylvania

Manufacturers' Ass'n Ins. Co., supra at 795 (rejecting forum non

conveniens argument made in context of motion for coordination; finding

that trial court need only consider Rule 213.1(c) factors); Lincoln Gen. Ins.

Co. v. Donahue, 616 A.2d 1076, 1080 (Pa. Cmwlth. 1992) (“It is not an

abuse of discretion to order a transfer which will enhance the convenience of

a majority of the individuals involved).5

       In its brief, Appellant does not address the third through fifth factors.6

In its decision, the trial court found that “[l]itigating this issue in one action

will save judicial resources and promote efficiency.”      (Trial Ct. Op., at 3).

There is no basis to upset this holding. See Washington, supra at 1279

(affirming coordination where it would “ensure judicial efficiency as well—



____________________________________________


5
 While decisions of the Commonwealth Court are not binding upon us, they
may serve as persuasive authority. See Commonwealth v. Ortega, 995
A.2d 879, 885 (Pa. Super. 2010), appeal denied, 20 A.3d 1211 (Pa. 2011).
6
  “[W]hether coordination will result in unreasonable delay or expense to a
party or otherwise prejudice a party in an action which would be subject to
coordination; the efficient utilization of judicial facilities and personnel and
the just and efficient conduct of the actions; the disadvantages of duplicative
and inconsistent rulings, orders or judgments[.]” Pa.R.C.P. 213.1(c)(3), (4),
and (5).




                                          - 10 -
J-A17031-17


establishing one court to address discovery issues, motions and other

pretrial decisions involving the same facts and circumstances.”).

       With respect to the sixth and final factor,7 the trial court found that

coordination “could also potentially promote a settlement.” (Trial Ct. Op., at

3).   Appellee Monaghan agrees.           (See Appellee Monaghan’s Brief, at 17).

On appeal, Appellant’s argument with respect to this issue is as follows.

             For reasons well known to counsel for the parties, and to
       the parties themselves, which do not bear further discussion
       here, there is no meaningful likelihood of settlement. Hence,
       compelling the parties to litigate both actions in tandem will not
       promote settlement.

             Therefore, this factor does not mitigate in favor of
       coordination, and the [o]rder granting [Appellee] Monaghan’s
       [m]otion [f]or [c]oordination in the Chester County [a]ction
       should be overruled.

(Appellant’s Brief, at 22).

       This Court is not counsel or a party to this action.        The trial court

found that coordination could promote settlement.             The burden is on

Appellant to explain why this was an abuse of discretion; Appellant has not

done so. See Lincoln Gen. Ins. Co., supra at 1081 (declining to speculate

in order to find abuse of discretion on sixth factor where court was unable to

understand the basis of appellant’s argument on issue). Therefore, we find



____________________________________________


7
  “[T]he likelihood of settlement of the actions without further litigation
should coordination be denied.” Pa.R.C.P. 213.1(c)(6).



                                          - 11 -
J-A17031-17


that the trial court did not abuse its discretion in finding that this factor

favored coordination.

        For the reasons discussed above, we hold that the trial court did not

abuse    its   discretion   in   granting   Appellee’s   motion   for   coordination.

Accordingly, we affirm.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2017




                                        - 12 -